Citation Nr: 0419031	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right testicle 
disorder.

2.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.  He also served periods of inactive (INACDUTRA) and 
active duty (ACDUTRA) training in the Arkansas Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims for 
service-connection for an eye disorder, right testicle 
disorder, left leg (ankle) disorder, dermatophytosis, and a 
skin disability, to include as due to Agent Orange exposure.
Three additional issues of service connection for a left knee 
disorder, a right ring finger disorder, and a left testicle 
disorder were granted.  

Subsequently the Board in November 2002 dismissed the claim 
of service connection for an eye disorder (presbyopia).  The 
Board undertook additional development of the remaining 
issues.  The two issues of service connection for skin 
disorders were combined by the Board into one claim to 
include as due to herbicide exposure.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development 
functions.  As a result the Board remanded this case in 
September 2003 for the RO to review and readjudicate the 
issues considering the additional evidence which was 
developed by the Board. 

Subsequently by rating action in January 2004 service 
connection was granted for the left leg disorder. This action 
was considered a full grant of the benefit sought as to this 
matter.  As such it is not on appeal to the Board.

The only issues before the Board are entitlement to service 
connection for a right testicle disorder, and for a skin 
disability to include as due to herbicide exposure.

 
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's active duty did not include any service in 
Vietnam during the Vietnam era.

3.  There is no competent medical evidence that establishes 
that the veteran has a skin disability that is related to 
exposure to Agent Orange.

4.  The veteran failed to report without explanation for a VA 
medical examination scheduled for the purpose of evaluating 
his assertions of having skin disorders claimed as due to 
Agent Orange exposure, or otherwise due to disease or injury 
incurred in or aggravated by service.

5.  No competent evidence has been presented to show that the 
veteran has any current skin disability that was incurred in 
or aggravated by service.

6.  There is no competent medical evidence that establishes 
that the veteran currently suffers from a right testicular 
disability.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service, to include as secondary to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).

2.  A right testicle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a dermatological examination. Through no fault of 
VA those efforts were unsuccessful.  Specifically, the RO 
scheduled VA medical examinations in June 2003.  However, the 
veteran failed to appear without showing good cause for his 
dermatology examination.  

By virtue of the information contained in the April 2001 
letter from the RO to the veteran (provided to the veteran to 
meet the requirements of the VCAA), the March 2001 rating 
decision, the March 2001 statement of the case and the April 
2002 and January 2004 supplemental statement of the case, the 
veteran and his representative were notified of the 
information necessary to substantiate his claims and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), that a notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim for several disabilities including a 
skin disorder and right testicle disorder in June 1999.  
Service connection was denied for a skin disorder and right 
testicle disorder in December 1999.

While the veteran was not provided with a VCAA letter prior 
to the initial decisions, the Board finds that the timing of 
the claim (June 1999) and initial rating decision (December 
1999) made it infeasible to provide notice required by the 
VCAA (enacted in November 2000) prior to the initial RO 
decision.    

By letter dated in April 2001, the veteran was informed of 
the laws pertaining to the VCAA.  He was informed that his 
claims were to be again reviewed under the new laws.   
Thereafter the RO readjudicated the veteran's claims as 
evidenced by rating decision in July 2001.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant. Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  Significantly, the 
Court took "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and supplemental statements of the 
case were provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error.  

The veteran has been advised as to his due process rights 
with respect to his claims.  He was told what was needed to 
support his claims.  He was informed as to what additional 
information or evidence was still needed from him and he was 
told that VA had obtained service medical records and VA 
medical records.  Further, all medical records identified by 
the veteran have been associated with the claims file. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Relevant Regulations.  Under applicable criteria, service 
connection will be granted if it is shown that a appellant 
has a disability resulting from an injury or disease incurred 
in, or aggravated by, active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The term "active military, naval, or air service" includes:  
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002); 
Paulson v. Brown, 7 Vet. App. 466 (1995).

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

The mere fact of an injury documented during service is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Neither the presumption of soundness on entrance into 
service, nor the statutory presumption of service incurrence 
of certain chronic disorders manifested to a compensable 
degree within the year after service, applies when service is 
ACDUTRA.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.307, 3.309 
(2002); see Paulson at 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2003).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail. The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Finally recognizing the need for additional development, the 
veteran's claims were remanded by the Board in order to 
afford the veteran VA medical examinations. However, the 
veteran failed to report for his scheduled VA dermatology 
examination in June 2003, and has made no effort to contact 
the VA or explain his absence.  Additionally, he failed to 
respond to several letters and a telephone call from the RO 
requesting additional information regarding his claimed 
disabilities. "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Because the veteran has failed to respond to numerous VA 
inquiries subsequent to the filing of his appeal, it appears 
no further avenues of development are available.  Therefore, 
the Board concludes that VA has made every effort to fully 
develop the veteran's claims; the inability to complete this 
development has been solely the result of the veteran's 
failure to cooperate.  For these reasons, his appeal is ready 
to be considered on the merits.


Skin disorders.   As an initial matter, the Board notes that 
the veteran's DD-214 shows that he had no service in Vietnam.  
In addition the Board notes that the active duty service 
records fail to show a diagnosis of any chronic skin 
disorders.  The separation examination from service was 
silent for any skin disorder.  

National Guard medical records reveal treatment during active 
duty for training for a skin rash of the forearms.  In July 
1998 he was seen for follow up of a pruritic skin rash on his 
arms.  He had been off from work on July 5-6, 1998 because of 
the rash.  He was requesting a note from a doctor to return 
to work.  There were several small papules still present on 
his forearms. It was noted that he had a history of rashes 
breaking out on his forearms when exposed to sunlight.  The 
diagnosis was photodermatitis. 
 
In June 1999 the veteran filed a claim for a skin disorder 
noting a skin disability began in 1997. 

By letter dated in November 1999 the RO requested the veteran 
to supply evidence to support his claims. The veteran did not 
respond to this request.

By rating action in December 1999 service connection was 
denied for skin disorders  to include a skin rash as a result 
of exposure to herbicides.  In making that determination the 
RO noted the veteran's failure to respond to the November 
letter requesting evidence to support his claims.

In an April 2001 letter the RO advised the veteran of the 
enactment of the VCAA.  He was also advised that his claim 
was to be again reviewed by the RO in accordance with the new 
law.  He was again asked to submit evidence to support his 
claims which he failed to do.

The RO attempted to contact the veteran again in May 2001 by 
telephone.  A message was left for the veteran but he did not 
return the telephone call.

By rating action in July 2001 service connection was denied 
for a skin disorder, as well as for a skin rash as a result 
of exposure to herbicides.  In making that determination the 
RO noted the veteran's failure to respond to the November 
1999 letter requesting evidence to support his claims, and to 
return the telephone call in May 2001 by the RO.  As no 
evidence had been submitted linking a skin disorder to 
service, the claims were denied.

Subsequently in November 2002 the Board undertook additional 
development of these claims.  This included another request 
for the veteran to submit evidence supporting his claims, as 
well as scheduling him for a VA dermatological examination.  
No additional evidence was submitted by the veteran.  In 
addition he failed to report for his dermatological 
examination in June 2003.  

The medical evidence of record includes: 

Service medical records from 1964 to 1968 which are entirely 
silent as to any skin conditions.  

A National Guard DA 2173 treatment record dated June 8, 1997, 
noting that the veteran was treated on June 6, 1997, for a 3 
day history of skin rashes on both arms.  

National Guard treatment records showing that the veteran was 
seen in June 1998 for pruritic rashes on both upper 
extremities.  The veteran provided a history of these 
breakouts on his arms when exposed to sunlight.  The 
impression was photodermatitis.  

A National Guard sick slip dated July 8, 1998, noting follow 
up from skin rash from annual training.

VA clinical treatment records dated in September 1998 noted 
the veteran was to be seen for a rash on his arms which 
occurred when the sun came out and appeared yearly during the 
summer.

A National Guard sick slip dated June 2001 noting a rash on 
both arms for 10 days at annual training.

Analysis.  It appears that the veteran was alleging exposure 
to herbicides while at annual training with the National 
Guard at Little Rock Air Force Base in 1997.  A DA 2173 
treatment record dated June 8, 1997, noted the veteran was 
treated on June 6, 1997, for a 3 day history of skin rashes 
on both arms.  

There is no evidence that the veteran has ever been diagnosed 
with a skin disorder such as chloracne which may be presumed 
to have been due to exposure to herbicides.  The Board notes 
that there has been recent investigation into the possibility 
of exposure to herbicides outside of Vietnam.  This includes 
exposure by units in the Republic of Korea.  The Department 
of Defense (DOD) has confirmed that Agent Orange was used 
from April 1968 through July 1969 in Korea.  In addition 
according to the available technical data the use of 
herbicides was confirmed by DOD in several areas within the 
Continental United States as early as 1944 and as late as 
1969.  There is however no evidence of confirmed usage of 
herbicides at the Little Rock, Arkansas, Air Base in 1997. 

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder.  The record documents that the veteran had no 
treatment or complaints regarding a skin disorder during his 
active service from 1964 to 1968.  The records subsequent to 
active service reveal a skin disorder which has been 
diagnosed as photodermatitis and dermatitis, but the date it 
first occurred is not established.  The medical records on 
file show when this disorder began or contain any nexus 
opinions relating any skin disorder to service or to any 
period of ACDUTRA.

There was no mention of any skin disorder until the 1997 
National Guard sick slip, noting a continuing history of a 
photodermatitis disorder.  However, without the needed data 
which the dermatological examination scheduled for the June 
2003 would have provided, the evidence does not show that the 
veteran has a current skin disorder.  Although the veteran 
and his representative believe that he has a skin disorder, 
they are laypersons who are not competent to render a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran argues, in effect, that he has a skin disability 
that is specifically related to his exposure to Agent Orange 
while on annual training at Little Rock Air Base in Arkansas 
during 1997.  Such a conclusion cannot be made in this case.  
The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, there is no clinical evidence 
that the veteran has a skin disability that is related to 
exposure to Agent Orange, or that he has any current skin 
disorder. 

Because the probative evidence does not demonstrates that any 
current skin disorder was incurred in service, and because 
there is no medical evidence otherwise linking a current skin 
disorder to service, the Board finds that his claim of 
entitlement to service connection for a skin disorder 
including as secondary to herbicide exposure must be denied.

The Board further notes the veteran's failure to cooperative 
prevented an accurate assessment of his current disabilities, 
if any.  The Court has held that the VA's duty to assist the 
veteran in the proper development of his case is "not always 
a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
In the absence of any current medical evidence of the claimed 
skin disabilities, the Board concludes that service 
connection is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
service connection for skin disorders.  See Gilbert, supra.


Right Testicle Disorder.    A review of the record reveals 
that the veteran was treated in August 1964 for a growth on 
his left testicle.  At the time it appeared to be limited to 
the left scrotum.  The impression was a testicular tumor.  He 
was admitted for observation and on the 6th day after 
admission he complained of the onset of pain in the left 
testicle with radiation into the groin.  In September 1964 
the mass had almost doubled in size with marked induration of 
the testicle.  An exploratory incision determined a large 
grossly inflammatory mass involving the epididymis and 
testes.  The impression was granulomatous periorchitis and 
the left testicle was removed.  He was released from the 
hospital on September 21, 1964, and returned to duty.  

In February 1966 he was admitted to the Grand Forks Air Force 
Hospital with a chief complaint of swelling and pain in the 
right testicle.  Since the left orchiectomy he had no 
genitourinary difficulty until he was treated by a civilian 
doctor for acute gonococcal urethritis.  His symptoms 
improved and he remained asymptomatic until the day before 
admission when he noted pain, tenderness, and swelling in his 
remaining right testicle.  After two weeks hospitalization 
there was marked resolution of his edema and tenderness.  The 
diagnosis was acute, right orchitis, organism undetermined.  
He was to continue using a scrotal support for a month after 
discharge.

In July 1966, October 1966, and November 1966 the veteran was 
treated for recurrent orchitis. 

In December 1967 he was treated for complaints of swelling 
and pain in the right testicle.  He had recently returned 
from leave and noted pus dripping from his urethra.  He was 
treated with penicillin and admitted to the hospital.  The 
initial impression was venereal disease.  The final diagnosis 
was acute, epididymitis, organism undetermined.  

The separation examination from service in February 1969 
notes his surgically absent left testicle.  The examiner 
noted the veteran desired an elective circumcision which was 
not medically indicated or deemed necessary.  The veteran 
noted he wanted to be circumcised because of frequent "penis 
trouble."

The veteran filed a claim in June 1999 for service connection 
for among other disorders, a testicle condition.  

Additional service records were requested from the Arkansas 
Air National Guard in June 1999.  National Guard medical 
records were received primarily from his periods of active 
duty for training noting a report of frequent urinary tract 
infections.  

By rating action in December 1999 service connection was 
granted for granulomatous periorchitis with left orchiectomy.  
A noncompensable rating was assigned.  In addition special 
monthly compensation was awarded for the anatomical loss of a 
creative organ, effective from June 8, 1999.  Service 
connection however was denied for a right testicle disorder.  
In making that determination the RO noted the veteran's 
hospitalization in February 1966, and his repeated treatment 
in 1966 through 1967 for pain and swelling in the right 
testicle.  However no chronic right testicle disorder was 
shown by the service medical records and no permanent 
residual or chronic right testicle disability was shown 
subsequent to service.  The RO also noted that the veteran 
failed to respond to the RO's November 1999 letter requesting 
evidence to support his claim.

In an April 2001 letter the veteran was informed of the VCAA 
and that his claim was to be readjudicated by the RO under 
the new law.  He was again asked to submit evidence to 
support his claim in this letter.  He did not respond to this 
request for information.

The RO in May 2001 attempted to contact the veteran to 
determine if any other medical evidence was available to 
support his claim.  He was not available and a message was 
left on his answering machine.  No response was received by 
the RO.

By rating action in July 2001 service connection was again 
denied for a right testicle disorder.  The RO noted the 
continued failure of the veteran to submit supporting 
evidence.

Subsequently in November 2002 the Board undertook additional 
development in this case.  This included another request for 
the veteran to submit evidence supporting his claims, as well 
as scheduling him for a VA genitourinary examination.  

In a June 2003 VA genitourinary examination, the examiner 
reviewed the veteran's claims file.  It was noted that the 
veteran underwent a left orchiectomy in August 1964.  He had 
done very well from that time and he was not having hormonal 
or fertility issues.  The examiner noted that it was very 
difficult to elicit any problems on his right side.  
Occasionally the veteran had intermittent right testicular 
pain that never prompted him to see a urologist or to mention 
it to his urologist even though he was seen regularly in the 
VAMC clinic.  He noted problems on the right side after 
ejaculation when he continued to try to have intercourse.  
The examiner noted that "clearly, that is from straining or 
something of that nature."  He had a long history of 
erectile dysfunction which was very likely psychogenic or at 
least partly psychogenic and was not related to his 
testicular situation.  

The examiner noted a surgically absent left testicle with a 
normal right testicle and cord.  The veteran had a normal 
male phallus and secondary male sexual characteristics.  In 
short he had no significant urological problems related to 
his testicles.  

The service medical records clearly corroborate the fact that 
the veteran suffered a severe testicular disorder in service 
which involved his left testicle resulting in a left 
orchiectomy in 1964. The evidence shows that he had chronic 
reoccurrence of similar episodes of pain, tenderness, and 
swelling in his scrotum involving his remaining right 
testicle in February, July, October and November 1966, and 
December 1967.  The diagnosis was acute epididymitis, 
organism undetermined.  

In his February 1969 separation examination from service the 
examiner noted the veteran wanted to be circumcised because 
of "frequent penis trouble."  However no right testicular 
disability was noted.

Analysis.  The Board reiterates the basic three requirements 
for prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
right testicular disorder.

The medical records of file consists of service, National 
Guard, and VA medical records, none of which offers any 
opinions or diagnosis of a current chronic right testicular 
disorder.  The record documents that the veteran had several 
complaints in service regarding his testicles.  This was 
associated with his left testicle disorder for which he is 
service connected.  While he had several complaints regarding 
his right testicle these appear to have been related to 
possible venereal disorders.  In any event these were 
diagnosed as acute epididymitis.   The records subsequent to 
service do not reveal a continuing chronic right testicular 
disorder.  

The examiner in the June 2003 VA examination noted that the 
veteran had no significant urological problems related to his 
testicles.  The competent medical evidence establishes that 
no disability of the right testicle is currently present.  
Because the probative evidence demonstrates that a right 
testicle disorder is not currently present, the Board finds 
that his claim of entitlement to service connection for a 
right testicle disorder must be denied.  The June 2003 VA 
medical opinion as to this matter is persuasive.  Although 
the veteran believes he has a right testicle disorder that is 
related to service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit, 5 Vet. App. 
91; Espiritu, 2 Vet. App. 492.  Therefore, based upon the 
evidence of record, the Board finds service connection for a 
right testicular disorder is not warranted.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for a right testicle disorder is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



